Citation Nr: 0818412	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including posttraumatic stress 
disorder.  

2.  Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and B. G.

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active naval service from September 
1969 to April 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that denied service connection for 
schizoaffective disorder.  This appeal also arises from a 
March-2004-issued RO rating decision that denied service 
connection for posttraumatic stress disorder (PTSD) and from 
a March 2005-issued rating decision that denied service 
connection for hepatitis C.  

The Board remanded the case in May 2004 for a hearing.  
During an October 2007 hearing before the undersigned 
Veterans Law Judge, the veteran's representative clarified 
that the only two issues on appeal are service connection for 
a psychiatric disorder including PTSD and service connection 
for hepatitis C.  

Service connection for a psychiatric disorder including PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Risk factors for hepatitis C during active service 
include two acquired tattoos, illicit IV drug use, and sexual 
contact.

2.  A VA physician reviewed the record, examined the veteran, 
determined that the etiology of hepatitis C is likely related 
to military service, and further determined that hepatitis C 
could not be dissociated from acquired tattoos or sexual 
contact during active service. 


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007), VA has a duty to notify and assist 
the claimant in the development of the claim.  In this case, 
the Board is granting the benefit sought on appeal.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  

Service Connection for Hepatitis C

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  No compensation shall be 
paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's service treatment records (STRs) do not reflect 
any hepatic disorder such as hepatitis.  Needle use, a risk 
factor for hepatitis C, is noted in the STRs, however.  A 
February 1973 STR notes IV (intravenous) opium use.  In March 
1973, a diagnosis of heroin dependence and drug 
experimentation was given. 

Various VA outpatient treatment reports dated in the early 
2000s note hepatitis C.  In March 2004, the veteran claimed 
service connection for hepatitis C.  He underwent VA 
examination for hepatitis in November 2005.  

According to the November 2005 VA liver disease compensation 
examination report, serology confirmed hepatitis C, although 
the liver was undamaged.  The physician considered two 
tattoos during active service, sexual contact, and IV drug 
use during active service.  The veteran stated that he never 
shared a needle, always used a new needle out of the package, 
and had no risk factor after active service.  The diagnosis 
was hepatitis C without evidence of active liver disease.  
The examining physician offered the following:

     The etiology of hepatitis C is more likely 
than not related to his time in the military 
service.  However, as to whether he got it from 
IV drugs or his tattoos would be speculative ...but 
it is more likely than not that he did get the 
virus from one of these two sources.

In November 2006, the VA physician again examined the 
veteran.  The physician reviewed the medical record.  The 
physician noted IV drug use during and since active service, 
but with sterile needles.  The physician noted two tattoos 
during active service and sexual contact during active 
service.  The physician concluded that each of these is as 
likely to be the source of the hepatitis C virus.  The 
physician explained that there is no current disability.  The 
diagnoses were hepatitis C virus; and, no evidence of active 
inflammatory disease at this time.

In October 2007, the veteran testified credibly before the 
undersigned that hepatitis C was discovered by VA in 2001.  
He testified that that VA doctors remarked that it might have 
stemmed from drinking water in Asia during active service.  

Notwithstanding the statutory bar to compensation for 
disability resulting from abuse of drugs and the more recent 
allegation of drinking water as a possible source, there is 
persuasive medical evidence that tattoos obtained during 
active service and/or unprotected sex during active service 
carried the hepatitis C virus.  Because a VA physician could 
not dissociate hepatitis C from tattoos and/or sexual 
contact, the evidence is at least in relative equipoise and 
therefore is favorable.  

38 C.F.R. § 4.114, Diagnostic Code 7354, lists hepatitis C as 
a disabling disease.  Thus, although there is no medical 
evidence of current liver disability stemming from hepatitis 
C, service connection for hepatitis C is nevertheless 
warranted.   

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for hepatitis C must therefore be 
granted. 


ORDER

Service connection for hepatitis C is granted.  



REMAND

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence.  More 
favorable consideration is afforded combat veterans under 
38 U.S.C.A. § 1154(b).  

Various mental health experts have offered diagnoses, which 
include schizo-affective disorder, PTSD due to enemy fire in 
Vietnam, depression, major depressive disorder, rule out 
PTSD, dysthymic disorder - late onset type, and Xanax(r) taper.  
Because the correct psychiatric diagnosis remains unclear, 
the Board is unable to arrive at a decision concerning 
service connection.  VA's duty to assist includes offering 
the veteran an appropriate examination to determine the 
nature and etiology of any mental disorder.  38 U.S.C.A. 
§ 5310A.  

The veteran has reported that his PTSD stressors are of 
unloading troops in Vietnam under combat conditions, other 
stressful conditions aboard ship, and escorting a deceased 
friend's body home for the funeral.  

Concerning evidence of combat, the veteran's service 
personnel record reflects that he served aboard USS Fresno 
(LST 1182), from June 1971 to February 1973.  Research 
performed at the Board reflects that USS Fresno earned two 
engagement stars for Vietnam service.  Engagement stars were 
issued by the Navy to U.S. ships performing meritorious 
"engagements" with hostile forces.  In Falk v. West, 
12 Vet. App. 402, 406 (1999), the Court stressed that if the 
boat on which the appellant was serving was engaged in 
combat, then, the appellant was engaged in combat.  

The veteran's personnel record documents that he served as an 
official escort for the body of a deceased service comrade. 

Upon examination, if the diagnosis is PTSD due to combat 
aboard ship, it could become necessary to obtain additional 
verification of participation in combat, including the deck 
logs of the USS Fresno (LST 1182) for the time while the 
veteran was assigned.  Deck logs dated 1941 to1978 are 
obtained from:

Modern Military Branch
National Archives
8601 Adelphi Road
College Park, Maryland 20740

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a notice that includes: 
(1) an explanation as to the information 
or evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an appropriate examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of psychological stressors and 
symptoms from the veteran, and answer the 
following:

I.  What is the psychiatric 
diagnosis or diagnoses?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability was caused by active 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The AMC should accomplish any 
remaining development deemed necessary by 
further VA mental evaluation, including 
PTSD stressor development, if 
appropriate.  

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claim.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the claim.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to report for a scheduled VA 
examination without good cause may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


